Title: To John Adams from William Vans Murray, 15 November 1792
From: Murray, William Vans
To: Adams, John



Dear Sir,
Philada. 15. Nov. 1792.

In taking the liberty of expressing some solicitude at your absence at the present time you will I am sure attribut the freedom to nothing short of great respect for you as well as a public sentiment which I feel to be patriotic—An opposition in moments of election must be expected by the best & most enlightened—That something like opposition has taken place with respect to the election of a Vice President you may probably have been informed—You will excuse me if I Express an wish that you were here—It seems a very general wish of your warm friends who in that wish do not imagine that the dignity of a philosophical independence would be at all wounded because the Session has actually commenced—I do assure you Sir I have lamented that just on the Eve of a most important election the chair of the Senate should be filled by a president pro tempore—The public mind is then led off from the Theory of the Office to a contemplation of a practical substitute which fills the routine without seeming to derange the theory—
Could you come, Sir, your friends I dare believe would much rejoice & consider it as a sacrifice to their wishes & hopes in the ensuing election—
I beg to be affectionately remembered by Mr. J. Q. Adams—and my most respectful compliments to Mrs. Adams.
I am Dear Sir / with every sentiment of respectful / Attachment / Yr most obt. / Sert.

W. V. Murray